Citation Nr: 1232852	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-15 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to September 1975.  Service in Vietnam is evidenced in the record.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which, among other things, denied the Veteran's claims for service connection for tinnitus and PTSD.  The Veteran disagreed and perfected an appeal.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence that the Veteran has suffered tinnitus since active duty service is at least in equipoise.


CONCLUSION OF LAW

Entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has suffered from a ringing in the ears since he was on active duty.  The Board will address preliminary issues and then render a decision on the issue on appeal.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in an August 2008 letter of the evidence required to substantiate a claim for service connection and how VA determines a disability rating and an effective date for a claimed disability.  The letter further informed the Veteran of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers. The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of notices provided by the RO.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination."  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The record shows that VA obtained the Veteran's service treatment records and VA treatment records.  The Veteran received a VA audiological examination in December 2008.  The Veteran provided statements in support of his claim, but elected not to testify at a hearing before the Board.  See February 2010 VA-Form 9.  
For those reasons, the Board finds that VA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  In addition, as the Board grants the Veteran's claim, any lack of notice or assistance has not prejudiced the Veteran. The Board will proceed to a decision on the issues on appeal.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran contends that he has ringing in the ears.  There is nothing in the record to suggest that he is not capable of reporting that symptom or lacks credibility in reporting it.  Indeed, the Federal Circuit Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F. 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir 2006).  The Veteran was examined in December 2008 by a VA audiological examiner who reported the Veteran complained he currently experienced constant tinnitus.  For those reasons, the Board finds Shedden element (1) is satisfied.

The Veteran's service treatment records do not show that the Veteran complained of or sought treatment for tinnitus during service.  In fact, the Veteran reported at the end of his active duty service that his health was excellent and that he was in "very good health."  But records show that the Veteran was exposed to small arms fire during training and he contends that he was exposed to noise of rockets and mortar fire during service.  In his July 2008 claim, the Veteran reported that he had ringing in his ears since Vietnam.  The Board observes that there is nothing to show he sought treatment for the ringing or that he complained to health care providers about the ringing in his ears until he sought VA benefits for tinnitus.  However, he is competent to report the symptoms and he is competent to report how long he has experienced tinnitus symptoms.  By the continuity of symptoms and the noise exposure during service he reports, he has established by evidence at least in equipoise that satisfies Shedden element (2).   

Finally, the November 2008 VA examiner noted that the Veteran stated that he had experienced symptoms of tinnitus for twenty years, a period that post-dates the Veteran's discharge from active service.  The Veteran, however, disputed ever stating that he had tinnitus symptoms for twenty years and reiterated that he had experienced the symptoms since service.  The Board again notes that for purposes of his claim for tinnitus, there is no reason in the record why the Veteran lacks credibility with regard to reporting a continuity of symptoms, and he is competent to report those symptoms.  For those reasons, the Board finds Shedden element (3) is also satisfied.

In sum, the Board finds that the evidence is at least in equipoise that the Veteran has tinnitus since service.  Therefore, service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Reasons for remand

The Veteran contends that he experienced stressful events during service that have resulted in PTSD.  Pursuant to the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), though a Veteran may only seek service connection for PTSD, his claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Essentially, the Court found that a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran.  A veteran's description of the claim, the symptoms described and the information submitted or developed in support of the claim should be considered when making a determination of the scope of a veteran's claim.  In this case, even though the Veteran limited his claim to service connection for PTSD, the Board observes that the evidence includes a diagnosis of major depressive disorder, depression and anxiety in addition.  Thus, the Board has characterized the Veteran's claim in accordance with Clemons.

The record shows that the Veteran served as a Military Policeman (MP) in Vietnam and was involved in narcotics suppression while there.  The Veteran contends that on one occasion, a Vietnamese civilian assaulted him and another U.S. soldier by shooting an automatic rifle at them during an enforcement operation.  The Veteran has been diagnosed with PTSD and major depressive disorder.  No psychiatric examiner has provided an opinion whether the Veteran's claimed stressor are related to his currently diagnosed psychiatric disorders, and the Veteran has not been afforded a psychiatric compensation and pension examination.  Pursuant to the Court's holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA should provide the Veteran a psychiatric examination.  

The Veteran does not contend that he served in combat per se.  He does, however, contend that he was personally assaulted during service.  38 C.F.R. § 3.304(f)(5) (2011) in conjunction with VA's M21-1MR manual, provides that VA has certain obligations in developing a claim for PTSD caused by a personal assault.  The Board observes, however, that the RO has not made an attempt to obtain records that may substantiate the Veteran's claimed stressors because the information provided by the Veteran was too vague to begin a meaningful search for corroborating information.  See Memorandum dated January 2008.  The record includes newly submitted evidence which may provide the U.S. Army and Joint Services Records Research Center (JSRRC) with sufficient information to allow for a meaningful search for records that may corroborate the Veteran's contentions.  

Specifically, the record includes a letter dated September 1971 from the "TRAC Provost Marshal's Office, Drug Suppression Team" indicating that the Veteran "was instrumental in gathering intelligence which led to the apprehension of Vietnamese traffickers in narcotics, and the closure of numerous drug sales points in Military Region 3."  The letter of appreciation is addressed to the Veteran as a member of the "552nd Military Police Company."  Additional personnel records which appear to be from the Veteran's Army 201 file includes a page 3 indicating the Veteran was assigned to the "552nd MP Co. USARPAC" in April 1971.  In addition, the record includes the January 2009 statement of H.B. who indicates that he served with the Veteran in Vietnam and knew that the Veteran was "assigned to Military Police road patrol and The Drug Suppression Unit for the 552nd Military Police Company."  

In short, the record shows that the Veteran served as an MP in Vietnam from about April 20, 1971, to about September 12, 1971, and that he served in narcotics interdiction operations during that period with the 552nd MP Company and the TRAC Provost Marshal's drug suppression team.   The Veteran reported in a September 2008 statement that the event where he was shot at occurred in May 1970 and the motor vehicle accident occurred in June 1970 close to the gate at one of the compounds in Long Binh.  However, as these dates do not fall within the time frame that the Veteran was in Vietnam, the Veteran should be contacted to clarify the dates of the claimed incidents.  The Board observes that if the event involved U.S. Army personnel posing as drug purchasers on behalf of a joint law enforcement operation with Vietnamese officials, it seems likely that an investigative report was generated.

Another stressor event raised by the Veteran reports that he was personally assaulted by three non-commissioned officers shortly before he was punished under Article 15 of the Uniform Code of Military Justice and shortly before he was transferred from Korea.  He claimed in a September 2008 statement that he then feared for his life and that his CO was "so sympathetic" that he was transferred back to the U.S. There is no record of the Article 15 and the record does not include service performance evaluations that may be relevant.  VA should provide the Veteran with notice as to how to corroborate a claim for service connection on the basis of personal assault pursuant to 38 C.F.R. § 3.304(f)(5).

The Veteran also contended that he was injured in a June 1970 motor vehicle accident (MVA) when he was in Vietnam and that during his recovery, he became fearful for his life.  Records do not include service treatment records or personnel records, including a line of duty determination, that indicate that the Veteran was involved in the MVA he described.  The Board further observes that the Veteran's service treatment records do not appear to be complete; if he had the accident and received treatment for it, his service treatment records should so document.  The Veteran's service treatment records have very few records.  A second request for any service treatment records should be made to the National Personnel Records Center.

The Veteran further contended that when he was in Long Binh with the 9th Transportation Company, the base was attacked by enemy mortar and rockets.  the Board observes that there has been a regulatory change regarding claims of service connection for PTSD since the RO last adjudicated the Veteran's claim via a July 2008 Statement of the Case (SOC). Specifically, for all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

The Veteran stated in his October 2008 statement that he receives Social Security disability benefits.  His claim for those benefits may include medical records that are relevant to his VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Finally, after all reasonable efforts have been made to obtain further evidence that would support the Veteran's claim, VA should provide him with an examination by an appropriate examiner who should determine whether the Veteran's currently diagnosed psychiatric disorders are related to the Veteran's active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice pursuant to 38 C.F.R. § 3.304(f)(5) of how to substantiate a claim for service connection for PTSD due to personal assault.

Also, request that the Veteran clarify the approximate dates of the reported motor vehicle accident in Vietnam and the incident he reported which involved shots fired in his direction during a drug bust in Vietnam, in light of his dates of service in Vietnam in 1971.

2.  Contact the Social Security Administration and request copies of the decision and medical records, including any re-examinations, pertaining to the Veteran's claim for Social Security disability benefits.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Request the Veteran's complete service personnel file.  

4.  Also, again attempt to obtain any additional service treatment records from the NPRC, including records pertaining to the Veteran's hospitalization at the Long Binh 121st Evacuation Hospital following a motor vehicle accident.

5.  After completion of steps 1 through 4, provide JSRRC with information concerning the Veteran's stressors concerning the incident involving shots fired at him during a drug bust and the incident involving a motor vehicle accident close to the gate at one of the compounds in Long Binh and request a search of records for information that may corroborate the stressor events.  

6.  Ensure all VA treatment records pertaining to the Veteran, including those dating from August 2008, are obtained.

7.  After completion of the foregoing, schedule the Veteran for an examination by an appropriate VA psychiatric or psychological examiner who should review the Veteran's VA claims folder prior to the examination.  The examiner should provide a diagnosis of any psychiatric disorders manifested by the Veteran.  The examiner should also provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that any psychiatric disorder, including diagnoses reflected in the VA and private medical records of major depression, depression, and anxiety, is related to his active duty service.  

The examiner should opine whether it is at least as likely as not that PTSD is related to the fear of hostile military or terrorist activity during service or to any other corroborated stressor events he experienced during active duty service.  

In addition, in reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any change in behavior or performance subsequent to the assault alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.  The examiner should then express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any in-service personal assault described by the Veteran occurred.  If so, then the examiner should make a determination as to whether the Veteran at least as likely as not currently has PTSD as a result of the stressor event.

The examiner should provide a complete explanation for any conclusion or opinion reached.

8.  After completion of the steps above and any other development deemed appropriate, readjudicate the Veteran's claim.  If the benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, if otherwise in order, return the Veteran's VA claims folder to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


